                          Case 19-16334-EPK           Doc 61   Filed 02/12/21    Page 1 of 2




             ORDERED in the Southern District of Florida on February 11, 2021.




                                                                 Erik P. Kimball, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________

                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

                                                                                   CASE NO.: 19-16334-BKC-EPK
                                                                                PROCEEDING UNDER CHAPTER 13

    IN RE:

    JOEL R DENSMORE, SR.
    XXX-XX-3003
    MARILEE A DENSMORE
    XXX-XX-1842

    _____________________________/
    DEBTORS

                               ORDER GRANTING TRUSTEE'S MOTION TO DISMISS

        THIS CAUSE came to be heard on the February 9, 2021 Consent Calendar without opposition on
    Robin R. Weiner, Standing Chapter 13 Trustee's ("Trustee") Motion to Dismiss ("Motion"), and based on
    the record, it is

       ORDERED:

       1. The Trustee's Motion is GRANTED.

       2. This case is dismissed without prejudice.
                      Case 19-16334-EPK         Doc 61    Filed 02/12/21   Page 2 of 2
                                                                           ORDER GRANTING MOTION TO DISMISS
                                                                                   CASE NO.: 19-16334-BKC-EPK

   3. Any funds remaining in the possession of the Trustee, either in a pre-confirmation or
      post-confirmation account, shall be utilized by the Trustee to be applied to the payment of any
      outstanding filing fees or other costs due to the Clerk of Court with respect to the subject Chapter 13
      proceeding. The Trustee is authorized to disburse such funds, less all applicable Trustee 's fees and
      costs on each such disbursement. If the Trustee does not have sufficient funds available to pay the
      balance due in full on behalf of the Debtors, the Debtors shall forthwith pay directly to the Clerk of
      the U.S. Bankruptcy Court any amount due and owing on said filing fees or other costs, as required
      by Local Rule 1017-2(E).

   4. The Clerk of Court is directed to refuse to accept for filing any future voluntary petitions submitted
      by the Debtors if the refiling violates a prior order of the Court or if the petition is accompanied by
      an Application to Pay Filing Fees and Administrative Fees in Installments and filing fees remain due
      from any previous case filed by the Debtors.

   5. All pending motions are denied as moot.

                                                    ###

ORDER SUBMITTED BY:

ROBIN R. WEINER, ESQUIRE
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 559007
FORT LAUDERDALE, FL 33355-9007
954-382-2001

COPIES FURNISHED TO:

DEBTORS
JOEL R DENSMORE, SR.
MARILEE A DENSMORE
1701 SW 6TH AVE
BOCA RATON, FL 33486

ATTORNEY FOR DEBTORS
BRIAN K. MCMAHON, ESQUIRE
1401 FORUM WAY
6TH FLOOR
WEST PALM BEACH, FL 33401

ROBIN R. WEINER IS DIRECTED TO SERVE COPIES OF THIS ORDER UPON THE PARTIES
LISTED AND FILE A CERTIFICATE OF SERVICE.
